NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 43-55, 57-64, and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the limitations of either claim 43 or 64; in particular, the prior art do not disclose or suggest a supersize coat, comprising a metal salt of a (C12-C22) long-chain fatty acid; and a styrene-acrylic polymer binder, wherein the styrene-acrylic polymer binder has a minimum film-forming temperature of up to 80 degrees Celsius, wherein the styrene-acrylic polymer binder is an ammonium salt of the styrene-acrylic polymer binder. Moreover, the prior art do not disclose or suggest a supersize coat, comprising a metal salt of a (C12-C22) long-chain fatty acid; and a styrene-acrylic polymer binder, wherein the styrene-acrylic polymer binder is an ammonium salt of the styrene-acrylic polymer binder, wherein the ammonium salt of the styrene-acrylic polymer binder has a weight average molecular weight (Mw) of at least 200,000 g/mol.
Applicant’s amendment to independent claims 43 and 64 has overcome the rejection over Carter, as presented in the previous Office Action, mailed on 12/27/2021.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731